DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 09/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,593,348 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 02/22/2021 has been reviewed by the examiner in view of prior art of records Ovadia (US 2015/0355649 A1), and the prior art of records Ovadia fails to teach the cited claim limitations of “a data signal based on the electrical signal, wherein the threshold is based at least in part on one or more electrical signals received from the transducer during an ambient noise period”. Prior art Ovadia teaches a smart premises controller unit for processing data received from a plurality of sensors and for controlling and monitoring one or more pieces of equipment in at least one room in a premises responsive to the processing includes an alarm resolver to activate an alarm. However, prior art Ovadia fails to teach the cited claim limitations of “a data signal based on the electrical signal, wherein the threshold is based at least in part on one or more electrical signals received from the transducer during an ambient noise period”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




March 13, 2021
/SIMON KING/Primary Examiner, Art Unit 2653